 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     ANTHONY EUGENE LEWIS,                             CASE NO. C19-5946 BHS
 8
                              Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                         AND RECOMMENDATION

10   WESTERN STATE HOSPITAL, et al.,

11                            Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 5, and Plaintiff

15   Anthony Eugene Lewis’s (“Lewis”) objections to the R&R, Dkt. 7.

16          On October 16, 2019, Judge Fricke filed the R&R recommending that the Court

17   deny Lewis’s motion to proceed in forma pauperis because the Court should abstain from

18   some of Lewis’s claims and Lewis is barred from filing his other claims in forma

19   pauperis. Dkt. 5. Judge Fricke recommends that the Court allow Lewis thirty days to

20   pay the filing fee and, if he fails to do so, dismiss the complaint without prejudice.

21          The district judge must determine de novo any part of the magistrate judge’s

22   disposition that has been properly objected to. The district judge may accept, reject, or


     ORDER - 1
 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Lewis fails to establish any error in the R&R and instead seeks an

 4   explanation why the Court will not consider his claims. Dkt. 7. The Court finds that the

 5   R&R provides sufficient explanation. Therefore, the Court having considered the R&R,

 6   Lewis’s objections, and the remaining record, does hereby find and order as follows:

 7          (1)    The R&R is ADOPTED;

 8          (2)    Lewis’s motion to proceed in forma pauperis is DENIED; and

 9          (3)    Lewis shall pay the filing fee no later than February 28, 2020 or the Clerk

10                 shall close this case without further order of the Court.

11          Dated this 27th day of January, 2020.

12

13

14
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

15

16

17

18

19

20

21

22


     ORDER - 2
